Name: 88/504/EEC: Council Decision of 26 September 1988 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  animal product
 Date Published: 1988-10-05

 Avis juridique important|31988D050488/504/EEC: Council Decision of 26 September 1988 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal Official Journal L 273 , 05/10/1988 P. 0018 - 0018*****COUNCIL DECISION of 26 September 1988 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal (88/504/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 3 to the 1972 Act of Accession, and in particular Article 1 (2) and the second subparagraph of Article 5 thereof, Having regard to the proposal from the Commission, Whereas Community rules concerning trade with non-member countries in agricultural products subject to a common organization of the market apply to the Isle of Man in accordance with Article 1 (2) of Protocol 3 to the 1972 of Accession and with Regulation (EEC) No 706/73 (1); Whereas livestock production is a traditional activity in the Isle of Man and plays a central part in the island's agriculture; Whereas, prior to the introduction of the common organization of the market in sheepmeat and groatmeat within the Community, the Isle of Man, as part of its local market organization, applied certain mechanism to control imports of sheepmeat into the island in order to ensure that the need to supply the requirements of trade could be met whilst avoiding distortions in the pattern of sheep production and, indirectly, in cattle production on the island and in its own agricultural support systm; Whereras, in the context of the trade arrangements with certain non-member countries pursuant to the common organization of the market which apply to the Isle of Man, subject to the Community provisions which govern the relationship between the island and the Community, it is desirable to permit the island authorities to apply certain measures in order to protect its own production and the working of its own agricultural support system; Whereas, by Decicion 82/530/EEC (2), as last amended by Regulation (EEC) No 3988/87 (3), the United Kingdom was authorized to permit the Isle of Man Government to apply a system of special licences for imports of sheepmeat and beef and veal originating in non-member countries and in Member States of the Community, without prejudice to the measures concerning trade with non-member countries provided for by Regulation (EEC) No 805/68 (4), as last amended by Regulation (EEC) No 2248/88 (5), and Regulation (EEC) No 1837/80 (6), as last amended by Regulation (EEC) No 3908/87 (7), for a period of six years ending on 31 March 1988; Whereas, in the light of experience gained during the application of the system in question, it is desirable to extend the system for a further period with the possibility of further reviewing the situation before the end of that period; Whereas Article 2 of Decision 82/530/EEC should threfore be amended, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 82/530/EEC is hereby replaced by the following: 'Article 2 This Decision shall apply until 31 December 1991. Before 1 July 1991, the Commission shall present to the Council a report on the application of the system, together with any proposals for the retention of, or amendment to, this Decision.' Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 26 September 1988. For the Council The President Y. POTTAKIS (1) OJ No L 68, 15. 3. 1973, p. 1. (2) OJ No L 234, 9. 8. 1982, p. 7. (3) OJ No L 376, 31. 12. 1987, p. 31. (4) OJ No L 148, 28. 6. 1968, p. 24. (5) OJ No L 198, 26. 7. 1988, p. 24. (6) OJ No L 83, 16. 7. 1980, p. 1. (7) OJ No L 370, 30. 12. 1987, p. 16.